Citation Nr: 1504172	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for fibromyalgia, to include an initial rating in excess of 10 percent.

3.  Entitlement to a rating in excess of 30 percent for status-post ulnar transposition of the right elbow with cubital tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1990 to October 1994.  This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  PTSD did not cause total occupational and social impairment at any point during the period on appeal.

2.  Symptoms of fibromyalgia occurred nearly constantly throughout the period on appeal.

3.  Severe incomplete paralysis of the ulnar nerve has not been shown at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an initial rating not to exceed 40 percent for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71, DC 5025 (2014).

3.  The criteria for a rating in excess of 30 percent for status-post ulnar transposition of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.124a, DC 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran has been assigned a 70 percent rating for her service-connected posttraumatic stress disorder (PTSD) throughout the period on appeal under DC 9411.  A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A maximum 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

GAF scores ranging between 21 and 30 indicate behavior is considerably influenced by delusions, hallucinations, or serious impairment in communication or judgment.  (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).

As will be discussed, the evidence does not establish the Veteran demonstrated symptoms similar to those associated with a total disability rating at any point during the period on appeal.

The Veteran has asserted her PTSD warrants a higher rating primarily due to her inability to establish and maintain long term relationships, especially with men, and her inability to maintain a steady job.  See e.g. May 2006 written statement.

The medical records reflect the Veteran received consistent treatment for PTSD since prior to the period on appeal.  In a June 2006 letter, her primary VA mental health professional opined that she had severe psychological and social dysfunction, including frequent panic, nightmares, lack of friends, and inability to keep a job.  She opined that the Veteran's GAF scores ranged from 45-50 since 2001, suggesting serious symptoms.

Treatment records from the spring of 2006 through the 2007 reflect similar symptoms.  The Veteran's difficulties sleeping and panic were noted, and GAF scores ranging from 45 to 50 were assigned.  However, she consistently demonstrated fair eye contact, fair insight, intact thought processes, and was fully oriented.  Additionally, her relationship with her long-term boyfriend was frequently discussed.

Therefore, although the Veteran demonstrated serious symptoms during this period, she did not demonstrate symptoms like those associated with a total disability rating, such as persistent delusions or hallucinations and grossly inappropriate behavior.  Therefore a higher rating was not warranted.

In the summer of 2007, the Veteran's PTSD increased in severity.  In August, she was told she did not get a job she had applied for, and in response attempted suicide but stopped due to pain.  She also reported researching painless suicide options.  From this period through 2009 GAF scores ranging from 25 to 30 were assigned, suggesting severe impairment.

However, during this same period, the Veteran consistently presented as appropriated groomed, fully oriented, and maintained fair eye contact.  Furthermore, her thought processes were noted to be intact, and her insight fair.  She also maintained her relationship with her boyfriend and got married in December 2009.

Therefore, although the Veteran's PTSD increased in severity, she still did not demonstrate symptoms like the criteria associated with a maximum 100 percent rating.  For example, no gross impairment in thought processes or communication was demonstrated as she was consistently noted to have goal directed and logical thoughts.  Additionally, she was consistently noted to be fully oriented, so no symptoms of disorientation were demonstrated.  Finally, no delusions or hallucinations were observed or reported.  Therefore, a higher rating was not warranted

In an April 2010 VA examination, the Veteran exhibited symptoms such as heightened startle response, nightmares approximately twice a week, and avoidance of crowds.  She also reported wanting to sit near the door or exit when out in public.  This symptom was demonstrated during her formal RO hearing that same month, when she asked to sit next to the door.  She also requested the door be left open during her VA examination.  

However, the examiner observed the Veteran was cooperative, talkative with clear and coherent speech, demonstrated good hygiene, was fully oriented, and showed no impaired impulse control, delusions, or obsessive behavior.  The examiner noted the Veteran had made progress with her PTSD, as reflected by her marriage and recent motherhood.  The examiner assigned a GAF score of 55, suggesting moderate symptoms, and opined the Veteran was intelligent and able to function well in society despite her limitations due to PTSD.

This report does not reflect the Veteran demonstrated symptoms like or similar to the criteria associated with a total disability rating.  Instead, the examiner specifically indicated the Veteran did not experience several of these symptoms, including delusions or disorientation.  Furthermore, the Veteran was specifically noted to be performing well in society despite her PTSD.  Therefore, this evidence does not support a higher, total disability rating.

The evidence does not include any additional treatment records or suggestion the Veteran's PTSD increased in severity since her 2010 VA examination.  Her self-described difficulties maintain relationships and employment are reflected in her currently-assigned 70 percent rating, which contemplates an inability to establish and maintain effective relationships, as well as deficiencies in work.  Based on the foregoing, the Board finds the evidence does not establish the Veteran met the criteria associated with a higher rating, and her appeal is denied. 

Fibromyalgia

The Veteran is also seeking an increased rating for her service-connected fibromyalgia.  This disability was initially assigned a 10 percent rating under DC 5025, and the rating was increased to 40 percent, the schedular maximum, effective April 2010.  Under this diagnostic code, a 10 percent rating is assigned when fibromyalgia requires continuous medication for control.  A higher 20 percent rating is assigned when there are episodic symptoms present more than one-third of the time.  A maximum 40 percent rating is assigned for symptoms which are constant, or nearly constant, and refractory to therapy.

The Veteran's initial 10 percent rating was increased to 40 percent in a February 2011 rating decision based on the Veteran's reported of symptoms which occurred constantly.  However, she has consistently reported experiencing daily and constant symptoms of chronic pain in her neck, shoulders, arms, back, hips, legs, and knees throughout the period on appeal.  She has tried various treatments for these symptoms, including medication, exercises including Tai Chi and aerobics, and therapy support group since 2005 but has received no relief for her described symptoms.  Therefore, a higher rating is warranted throughout the period on appeal, and an initial rating not to exceed 40 percent for fibromyalgia is granted.  To this limited extent, her appeal is granted.

As discussed, the assigned 40 percent rating is the schedular maximum for fibromyalgia.  Therefore, no higher schedular rating is available for this disability.  

Right Elbow

The Veteran is also seeking an increased rating for her right elbow disability.  This disability has been rated 30 percent throughout the period on appeal under DC 8516, for paralysis of the ulnar nerve.  She is right hand dominant.

Under this DC, a 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the major arm.  A higher 40 percent rating is warranted for severe incomplete paralysis.  38 C.F.R. § 4.124a.

In a May 2006 written statement, the Veteran described that she continued to experience numbness of three of her fingers, pain, and stiff joints due to her service-connected right elbow disability.  In a June 2006 VA examination, the examiner noted that the Veteran's ulnar nerve entrapment on the right caused tingling and numbness in the finger.  She also reported that her elbow "sticks" and had constant pain of 8 or 9 out of 10.  Range of motion testing revealed flexion from 0 to 140 degrees, supination to 85 degrees, and pronation to 80 degrees.  Therefore, the Veteran had some limited flexion of her right elbow. 

In a July 2006 addendum, the examiner also examined the Veteran's hands, and noted that her hands and wrists were normal in appearance.  However, the examiner noted the Veteran had normal approximating the transverse crease of her palm in the index, long, and ring fingers of her right hand, however the little finger took 1.5 cm to approximate the transverse crease.  He also noted that the strength in the right hand was "severely reduced" and sensation was decreased along the distribution of her right ulnar nerve.  Motor function of her right arm was 2/5.

The symptoms reflected in this report are most accurately described as moderate, and do not reflect severe incomplete paralysis of the ulnar nerve.  For example, only the little finger was impaired in motion across the palm, the other fingers on her right hand remained normal.  Additionally, although the Veteran's right hand was weaker and painful, the examiner's report reflects she continued to be able to move and use all fingers and palm of her right hand.  Therefore, the Board finds the ulnar nerve incomplete paralysis was moderate, and a higher rating is not warranted.

The Veteran continued to seek treatment for her right elbow disability.  For example, in July 2008 numbness of the fingers in her right hand and decreased right grip strength was noted.  An April 2010 treatment record reflects she did not have full use of her right hand due to her service-connected disability.  In a May 2010 VA examination, the examiner noted that motor function and sensory function were within normal limits on the Veteran's right arm.  

She was provided with another VA examination in September 2010.  This examiner noted that the Veteran's nerve disease caused tingling, numbness, pain, and weakness of her right wrist and elbow, however there was no abnormal sensation or paralysis.  She demonstrated limited motion of the right elbow, but motor function was within normal limits.  Sensory function of the right ulnar nerve was decreased based on touch, temperature, vibration, and position.  The examiner opined that the Veteran's symptoms progressively worsened over time.

Therefore, although the Veteran continued to seek treatment for her right elbow disability, the evidence does not establish that she experienced severe incomplete paralysis of the right ulnar nerve.  She experienced decreased sensory function and some limitation of motion; however, motor function remained within normal limits and there was no paralysis of the right arm.  Therefore, the Board finds the Veteran's symptoms continued to reflect moderate paralysis.  Accordingly, her appeal for a higher rating is denied.

With respect to all three claims, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as an inability to maintain long-term relationships and a steady job (psychiatric), daily pain and use of medication (fibromyalgia), pain, numbness, and tingling (elbow) are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as thought process, delusions or hallucinations, orientation, memory, and ability to perform activities of daily living (psychiatric), use of medication for control, severity of symptoms (fibromyalgia), and paralysis (elbow).  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her disabilities are more severe than is reflected by the assigned rating.  As was explained in the decision above regarding fibromyalgia, the criteria for an even higher rating were considered, but the now-assigned 40 percent rating for the entire time on appeal is most appropriate.

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the Veteran had already been granted TDIU effective February 9, 2007.  Prior to this date, the evidence reflects she was employed on a full-time basis, and therefore there was no evidence of unemployability.  Because she has already been granted TDIU for her entire period of unemployability during the period on appeal, the Board finds the issue of TDIU is moot and Rice is inapplicable.

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in December 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran did not indicate she received any relevant private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disabilities.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to an initial rating not to exceed 40 percent for fibromyalgia is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for status-post ulnar transposition of the right elbow is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


